       Case 4:20-cv-07632-DMR Document 1 Filed 10/30/20 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Brian Whitaker                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Baked Bear I, LLC, a Delaware             Act; Unruh Civil Rights Act
14     Limited Liability Company

15               Defendants.

16
17         Plaintiff Brian Whitaker complains of Baked Bear I, LLC, a Delaware
18   Limited Liability Company; and alleges as follows:
19
20     PARTIES:
21     1. Plaintiff is a California resident with physical disabilities. He is
22   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
23   injury. He is a quadriplegic. He uses a wheelchair for mobility.
24     2. Defendant Baked Bear I, LLC owned The Baked Bear located at or about
25   2824 Jones St, San Francisco, California, in October 2020.
26     3. Defendant Baked Bear I, LLC owns The Baked Bear located at or about
27   2824 Jones St, San Francisco, California, currently.
28     4. Plaintiff does not know the true names of Defendants, their business


                                            1

     Complaint
       Case 4:20-cv-07632-DMR Document 1 Filed 10/30/20 Page 2 of 8




 1   capacities, their ownership connection to the property and business, or their
 2   relative responsibilities in causing the access violations herein complained of,
 3   and alleges a joint venture and common enterprise by all such Defendants.
 4   Plaintiff is informed and believes that each of the Defendants herein is
 5   responsible in some capacity for the events herein alleged, or is a necessary
 6   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
 7   the true names, capacities, connections, and responsibilities of the Defendants
 8   are ascertained.
 9
10     JURISDICTION & VENUE:
11     5. The Court has subject matter jurisdiction over the action pursuant to 28
12   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
13   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
14     6. Pursuant to supplemental jurisdiction, an attendant and related cause
15   of action, arising from the same nucleus of operative facts and arising out of
16   the same transactions, is also brought under California’s Unruh Civil Rights
17   Act, which act expressly incorporates the Americans with Disabilities Act.
18     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
19   founded on the fact that the real property which is the subject of this action is
20   located in this district and that Plaintiff's cause of action arose in this district.
21
22     FACTUAL ALLEGATIONS:
23     8. Plaintiff went to The Baked Bear in October 2020 with the intention to
24   avail himself of its goods and to assess the business for compliance with the
25   disability access laws.
26     9. The Baked Bear is a facility open to the public, a place of public
27   accommodation, and a business establishment.
28     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed


                                               2

     Complaint
       Case 4:20-cv-07632-DMR Document 1 Filed 10/30/20 Page 3 of 8




 1   to provide wheelchair accessible dining surfaces in conformance with the ADA
 2   Standards as it relates to wheelchair users like the plaintiff.
 3     11. The Baked Bear provides dining surfaces to its customers but fails to
 4   provide any wheelchair accessible dining surfaces.
 5     12. One problem that plaintiff encountered is the lack of sufficient knee or
 6   toe clearance under the dining surfaces for wheelchair users.
 7     13. Plaintiff believes that there are other features of the dining surfaces that
 8   likely fail to comply with the ADA Standards and seeks to have fully compliant
 9   dining surfaces for wheelchair users.
10     14. On information and belief, the defendants currently fail to provide
11   wheelchair accessible dining surfaces.
12     15. Additionally, on the date of the plaintiff’s visit, the defendants failed to
13   provide wheelchair accessible sales counters in conformance with the ADA
14   Standards as it relates to wheelchair users like the plaintiff.
15     16. The Baked Bear provides sales counters to its customers but fails to
16   provide any wheelchair accessible sales counters.
17     17. A problem that plaintiff encountered was that the sales counter was too
18   high and there was no lowered portion of the sales counter suitable for
19   wheelchair users.
20     18. Plaintiff believes that there are other features of the sales counters that
21   likely fail to comply with the ADA Standards and seeks to have fully compliant
22   sales counters for wheelchair users.
23     19. On information and belief, the defendants currently fail to provide
24   wheelchair accessible sales counters.
25     20. These barriers relate to and impact the plaintiff’s disability. Plaintiff
26   personally encountered these barriers.
27     21. As a wheelchair user, the plaintiff benefits from and is entitled to use
28   wheelchair accessible facilities. By failing to provide accessible facilities, the


                                              3

     Complaint
       Case 4:20-cv-07632-DMR Document 1 Filed 10/30/20 Page 4 of 8




 1   defendants denied the plaintiff full and equal access.
 2     22. The failure to provide accessible facilities created difficulty and
 3   discomfort for the Plaintiff.
 4     23. The defendants have failed to maintain in working and useable
 5   conditions those features required to provide ready access to persons with
 6   disabilities.
 7     24. The barriers identified above are easily removed without much
 8   difficulty or expense. They are the types of barriers identified by the
 9   Department of Justice as presumably readily achievable to remove and, in fact,
10   these barriers are readily achievable to remove. Moreover, there are numerous
11   alternative accommodations that could be made to provide a greater level of
12   access if complete removal were not achievable.
13     25. Plaintiff will return to The Baked Bear to avail himself of its goods and
14   to determine compliance with the disability access laws once it is represented
15   to him that The Baked Bear and its facilities are accessible. Plaintiff is currently
16   deterred from doing so because of his knowledge of the existing barriers and
17   his uncertainty about the existence of yet other barriers on the site. If the
18   barriers are not removed, the plaintiff will face unlawful and discriminatory
19   barriers again.
20     26. Given the obvious and blatant nature of the barriers and violations
21   alleged herein, the plaintiff alleges, on information and belief, that there are
22   other violations and barriers on the site that relate to his disability. Plaintiff will
23   amend the complaint, to provide proper notice regarding the scope of this
24   lawsuit, once he conducts a site inspection. However, please be on notice that
25   the plaintiff seeks to have all barriers related to his disability remedied. See
26   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
27   encounters one barrier at a site, he can sue to have all barriers that relate to his
28   disability removed regardless of whether he personally encountered them).


                                               4

     Complaint
       Case 4:20-cv-07632-DMR Document 1 Filed 10/30/20 Page 5 of 8




 1
 2
 3
 4   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 5   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 6   Defendants.) (42 U.S.C. section 12101, et seq.)
 7     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 8   again herein, the allegations contained in all prior paragraphs of this
 9   complaint.
10     28. Under the ADA, it is an act of discrimination to fail to ensure that the
11   privileges, advantages, accommodations, facilities, goods and services of any
12   place of public accommodation is offered on a full and equal basis by anyone
13   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
14   § 12182(a). Discrimination is defined, inter alia, as follows:
15            a. A failure to make reasonable modifications in policies, practices,
16                or procedures, when such modifications are necessary to afford
17                goods,    services,    facilities,   privileges,    advantages,   or
18                accommodations to individuals with disabilities, unless the
19                accommodation would work a fundamental alteration of those
20                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
21            b. A failure to remove architectural barriers where such removal is
22                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
23                defined by reference to the ADA Standards.
24            c. A failure to make alterations in such a manner that, to the
25                maximum extent feasible, the altered portions of the facility are
26                readily accessible to and usable by individuals with disabilities,
27                including individuals who use wheelchairs or to ensure that, to the
28                maximum extent feasible, the path of travel to the altered area and


                                             5

     Complaint
       Case 4:20-cv-07632-DMR Document 1 Filed 10/30/20 Page 6 of 8




 1                the bathrooms, telephones, and drinking fountains serving the
 2                altered area, are readily accessible to and usable by individuals
 3                with disabilities. 42 U.S.C. § 12183(a)(2).
 4     29. When a business provides facilities such as dining surfaces, it must
 5   provide accessible dining surfaces.
 6     30. Here, accessible dining surfaces have not been provided in
 7   conformance with the ADA Standards.
 8     31. When a business provides facilities such as sales or transaction counters,
 9   it must provide accessible sales or transaction counters.
10     32. Here, accessible sales or transaction counters have not been provided in
11   conformance with the ADA Standards.
12     33. The Safe Harbor provisions of the 2010 Standards are not applicable
13   here because the conditions challenged in this lawsuit do not comply with the
14   1991 Standards.
15     34. A public accommodation must maintain in operable working condition
16   those features of its facilities and equipment that are required to be readily
17   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
18     35. Here, the failure to ensure that the accessible facilities were available
19   and ready to be used by the plaintiff is a violation of the law.
20
21   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
22   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
23   Code § 51-53.)
24     36. Plaintiff repleads and incorporates by reference, as if fully set forth
25   again herein, the allegations contained in all prior paragraphs of this
26   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
27   that persons with disabilities are entitled to full and equal accommodations,
28   advantages, facilities, privileges, or services in all business establishment of


                                              6

     Complaint
       Case 4:20-cv-07632-DMR Document 1 Filed 10/30/20 Page 7 of 8




 1   every kind whatsoever within the jurisdiction of the State of California. Cal.
 2   Civ. Code §51(b).
 3      37. The Unruh Act provides that a violation of the ADA is a violation of the
 4   Unruh Act. Cal. Civ. Code, § 51(f).
 5      38. Defendants’ acts and omissions, as herein alleged, have violated the
 6   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 7   rights to full and equal use of the accommodations, advantages, facilities,
 8   privileges, or services offered.
 9      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
10   discomfort or embarrassment for the plaintiff, the defendants are also each
11   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
12   (c).)
13
14             PRAYER:
15             Wherefore, Plaintiff prays that this Court award damages and provide
16   relief as follows:
17           1. For injunctive relief, compelling Defendants to comply with the
18   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
19   plaintiff is not invoking section 55 of the California Civil Code and is not
20   seeking injunctive relief under the Disabled Persons Act at all.
21           2. Damages under the Unruh Civil Rights Act, which provides for actual
22   damages and a statutory minimum of $4,000 for each offense.
23           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
24   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
25
26
27
28


                                                7

     Complaint
       Case 4:20-cv-07632-DMR Document 1 Filed 10/30/20 Page 8 of 8




 1
     Dated: October 29, 2020      CENTER FOR DISABILITY ACCESS
 2
 3
                                  By:
 4                                _______________________
 5                                      Amanda Seabock, Esq.
                                        Attorney for plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        8

     Complaint
